Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 12, 2018

The Court of Appeals hereby passes the following order:

A18A0896. JOCKAS GILCHRIST v. THE STATE.

      In July 2015, Jockas Gilchrist pled guilty to four counts of aggravated assault,
three counts of armed robbery, and one count each of attempted armed robbery and
possession of a firearm during the commission of a crime. The trial court imposed a
25-year total sentence, with the first 10 years to be served in prison, and the remainder
to be served on probation. The record contains no indication that Gilchrist filed a
direct appeal from his judgment of conviction.
      In April 2017, Gilchrist filed a motion to modify his sentence, claiming that
several mitigating circumstances, including his age and his institutional record, warrant
a modification. The trial court denied Gilchrist’s motion, and he filed this direct
appeal. We lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year after
its imposition or within 120 days after remittitur following a direct appeal, whichever
is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010). Once this
statutory period expires, a trial court may modify only a void sentence. Id. A sentence
is void if the court imposes punishment that the law does not allow. Jones v. State,
278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls within the statutory
range of punishment, it is not void and is not subject to modification beyond the time
provided in § 17-10-1 (f). See id. Moreover, a direct appeal does not lie from the
denial of a motion to modify a sentence filed outside the statutory time period unless
the motion raises a colorable claim that the sentence is, in fact, void. Frazier, 302 Ga.
App. at 348.
      Gilchrist has not raised a valid void-sentence claim, as none of the allegations
in his motion call into question whether his sentences fall within the statutory ranges
of punishment.     Consequently, this appeal is hereby DISMISSED for lack of
jurisdiction. See Frazier, 302 Ga. App. at 348-349.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/12/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Wi tness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.